Citation Nr: 0421561	
Decision Date: 08/06/04    Archive Date: 08/09/04

DOCKET NO.  97-27 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
left knee injury, currently rated as 30 percent disabling.

2.  Entitlement to service connection for a low back 
disability, claimed as secondary to the service-connected 
left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran reported active service from June 1968 to June 
1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from February 1997 and July 1997 rating 
decisions of the Los Angeles, California, Department of 
Veterans Affairs (VA) Regional Office (RO).

The veteran testified at a personal hearing on March 5, 2004 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing has been associated with the 
record on appeal.


REMAND

A significant change in the law occurred during the pendency 
of this appeal, when, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  VA has a 
duty to notify the appellant of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding 
that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  VA also has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).  VA also has a duty to inform the veteran of what is 
necessary for his claim to be granted, and a duty to ask for 
the veteran to provide all available evidence.

The veteran submitted medical evidence at his personal 
hearing and expressly declined to waive RO consideration of 
that evidence.  In addition, new evidence was also submitted 
to the Board in May 2004 without an accompanying waiver of 
consideration by the RO.  Accordingly, the case must be 
remanded to the RO for review of this additional evidence in 
conjunction with the veteran's claims.  See, DAV v. Secretary 
of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).

The record indicates that the veteran is currently receiving 
treatment at the VA Medical Center (VAMC) in Los Angeles, 
California.  The claims folder contains no evidence from the 
VAMC New Orleans since May 2003.  The RO must contact the 
VAMC in Los Angeles, California and obtain all records for 
the veteran from May 2003 to the present.  Decisions of the 
Board must be based on all of the evidence that is known to 
be available.  38 U.S.C.A. § 5103(A) (West 2002).  The duty 
to assist particularly applies to relevant evidence known to 
be in the possession of the Federal Government, such as VA 
records.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Counts 
v. Brown, 6 Vet. App. 473 (1994).  Additionally, the RO 
should contract Dr. Marc Samson, and Dr. Richard A. Graham to 
obtain any additional available treatment records for the 
veteran.

The record is unclear to what extent the veteran's low back 
disability may be related to his service-connected left knee 
disability or may have been aggravated by the left knee 
disability.  The veteran should be provided VA examinations 
to determine the diagnosis and etiology of his low back 
disability.  The Court has held that "fulfillment of the 
statutory duty to assist ... includes the conduct of a 
thorough and contemporaneous medical examination...so that 
the evaluation of the claimed disability will be a fully 
informed one."  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (citing 
Suttman v. Brown, 5 Vet. App. 127, 138 (1993) (duty to assist 
includes providing the veteran a thorough and contemporaneous 
medical examination when needed)).  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington DC for the following 
action:

1.  The claims file must be reviewed to 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  Specifically the RO 
should ensure that the veteran is told 
what he must do, what the RO will do, 
what is necessary for his claims to be 
granted, and he must be asked to submit 
all available evidence.

2.  The RO should contact the VAMC in Los 
Angeles, California and all associated 
satellite clinics, and obtain all records 
for the veteran dated from May 2003 to 
the present.  If no records are 
available, written confirmation of that 
fact should be obtained.

3.  The RO should contact the veteran and 
obtain the address of Dr. Richard A. 
Graham.  Thereafter, the RO should 
contact Dr. Graham and Dr. Marc Samson, 
Los Angeles Orthopedic Center, 1245 
Wilshire Blvd., Suite 200, Los Angeles, 
CA 90017, in order to obtain all 
available treatment records for the 
veteran from these physicians.  If no 
records are available, written 
confirmation of that fact should be 
obtained.

4.  The RO should schedule the veteran 
for an orthopedic examination in order to 
ascertain the etiology of the veteran's 
low back disability and the nature and 
severity of the service connected left 
knee disorder.  All indicated tests 
should be conducted, and the examiner 
should review the claims folder 
thoroughly, including the VA and private 
medical records and specifically 
reviewing the February 1998 VA 
examination and the reports from Drs. 
Samson and Fite.  If a low back 
disability is diagnosed, the examiner is 
requested to offer an opinion as to 
whether it is at least as likely as not 
(50 percent probability or more) that the 
veteran's disability, if any, was caused 
or aggravated by the veteran's service-
connected left knee disability.  If the 
veteran's low back disability is 
determined to have been aggravated by his 
left knee disability, the examiner is 
requested to offer an opinion as to the 
extent of the aggravation.  A complete 
rationale for any opinion offered should 
be included, and the examiner should 
specifically reconcile his opinion with 
the opinion for the VA examiner in 
February 1998.  With respect to the knee, 
the examiner 

5.  Following the above, the veteran's 
claims should be readjudicated, including 
reviewing all newly obtained evidence.  
If any benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
unless he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




